Exhibit 10.2

INDEPENDENT CONTRACTOR AGREEMENT

THIS INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”) is entered into as of
November 28, 2006 by and between ARTISTdirect, Inc., a Delaware corporation (the
“Company”), and Nicholas Turner, an individual (“Contractor”).

RECITALS

A.            Contractor resigned his position as the Company’s Vice President,
Business Development, effective as of August 31, 2006.

B.            In order to provide for the availability of Contractor’s services
to the Company, the Company and Contractor have agreed to enter into this
Agreement.

C.            Concurrently with the execution and delivery of, and as a material
inducement to the Company to enter into, this Agreement, Contractor has entered
into and delivered a release to the Company (to which this Agreement is
attached) (the “Release”).

D.            The Company’s management considers it in the best interests of the
Company to foster the continued availability of Contractor, and Contractor
agrees to provide services to the Company and its subsidiaries, in accordance
with the terms hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

1.             Consulting Services; Status.

(a)           During the Term (as defined in Section 6 below), Contractor shall
make himself available to provide non exclusive consulting services to the
Company and its subsidiaries, as set forth on Exhibit 1.  Contractor agrees to
relocate from the Company’s offices to another location reasonably selected and
paid for by him (including appropriate amounts of insurance); provided, that,
Contractor shall be available to personally attend meetings at Company’s
premises, or such other location, upon reasonable advance notice by the Company.
Contractor will comply with the Company’s rules and policies relating to
workplace conduct and security while at the Company’s premises.

(b)           It is mutually understood and agreed that the Contractor, while
performing the responsibilities under this Agreement, is and shall at all times
be, act, function, and perform all services and responsibilities in the legal
capacity as an independent contractor.  It is mutually further understood and
agreed that no work, act, commission or omission of any act by Contractor
pursuant to the terms of this Agreement shall be construed to make or render the
Contractor an employee of the Company, and Contractor shall have no authority to
enter into contracts on behalf of or bind the Company, or represent himself as
an employee, agent, authorized representative or officer of the Company.

1


--------------------------------------------------------------------------------




(c)           Contractor shall, at all times in the performance of his services
hereunder, act in the best interests of the Company and shall use his best
efforts to discharge and fulfill all of his obligations hereunder.  Contractor
shall organize his business and affairs such that he is available on a first
call, priority basis as to all matters affecting or relating to the Company.

(d)           Contractor shall, promptly upon request of the Company, make
introductions and referrals to persons with which Contractor has had any
material contact or negotiation regarding the Company or its Affiliates.

2.             Base Compensation; Commission.  During the Term, Contractor’s
base monthly fee (“Base Fee”) and commission rate (“Commission”) will be as set
forth on Exhibit 1.

3.             Bonus.  Consultant may be eligible to receive a cash bonus, as
set forth on Exhibit 1 (the “Bonus”).

4.             Stock Options.  The Company shall endeavor, consistent with
applicable law and its obligations to its stockholders and creditors, to
register Contractor’s stock options to purchase shares of the Company’s common
stock outstanding as of the date hereof on a Registration Statement on Form
S-8.   The number of stock options currently granted to Contractor is set forth
on Exhibit 2.  Contractor is not entitled to, and does not hold or possess
(directly or indirectly) any stock, stock options or other forms of equity,
equity derivatives, equity linked instruments or similar forms of compensation
or equity in the Company or any of its affiliates.  Except as set forth in this
Section 4, nothing in this Agreement shall affect the vesting, exercise, strike
price or other terms and conditions of the option agreements and stock option
plans under which such stock options were granted.

5.             Reimbursement; Benefits.

(a)           The Company agrees to reimburse Contractor for reasonable and
necessary out-of-pocket expenses incurred during the Term that are directly
related to performance of Contractor’s duties under this Agreement, to the
extent such expenses are in accordance with the existing policies and procedures
of the Company or are approved by the Company’s chief executive officer or chief
financial officer.  In connection with, but not as limitation on, the foregoing,
Contractor’s travel on behalf of the Company in connection with the performance
of his duties hereunder shall be taken in a manner that is consistent with the
Company’s past practice involving travel by Contractor during 2006. 
Reimbursement is subject to Contractor providing the Company with copies of
satisfactory documentation in sufficient detail to allow the Company to confirm
the business nature of the expenses and to claim applicable deductions.

(b)           During the Term, the Company shall reimburse Contractor for
monthly expenses associated with maintaining current health care coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), which currently
equals $667.78 per month.  The Company shall not be obligated to provide any
health care coverage that exceeds coverage provided by the Company as of
August 31, 2006.  Except as required by applicable law or as otherwise set forth
herein, the Company shall have no obligation to provide any other benefits to
Contractor during the Term.

2


--------------------------------------------------------------------------------




6.             Term.  The term (the “Term”) of this Agreement shall commence as
of September 1, 2006 (the “Effective Date”) and shall terminate on April 30,
2007; provided that the Term may end earlier in accordance with Section 9 below.

7.             Rights to Works; Confidentiality.  In return for the
consideration described herein, Contractor agrees as follows:

(a)           All inventions, trade secrets, ideas, recordings, original works
of authorship or other work product of any kind that Contractor conceives,
develops, discovers or makes in whole or in part in the course or scope of his
services hereunder or to the Company, and contributions thereto (hereinafter
referred to as “Work Product”) shall belong solely and exclusively to the
Company.  The Company shall have the perpetual and exclusive right to use,
exhibit, distribute, or license throughout the universe, any Work Product or
part thereof in which Contractor’s services with the Company are utilized in all
forms of audio, visual, textual, digital, electronic or other distribution that
are now known or may hereafter exist, and otherwise exploit such Work Product in
such media, forums and for such uses throughout the universe as it deems
appropriate.  All revenues derived by the Company from the use, exhibition,
distribution, licensing, or other exploitation of such Work Product shall be the
sole and exclusive property of the Company.

(b)           To the extent that Work Product is considered: (i) a contribution
to collective works and/or (ii) a part or component of audiovisual works, the
parties hereby expressly agree that Work Product shall be considered “works made
for hire” under the United States Copyright Act of 1976, as amended (17 U.S.C. 
Section 101 et seq.).  In accordance therewith, the sole right of copyright in
and to the Work Product shall belong exclusively to the Company in perpetuity. 
To the extent that the Work Product is deemed a work other than a contribution
to a collective work and/or a part or component of an audiovisual work,
Contractor hereby irrevocably assigns and transfers to the Company to the
maximum extent permitted by law all right, title and interest in the Work
Product, including but not limited to, all copyrights, patents, trade secret
rights, and other proprietary rights in or relating to the Work Product.  At the
Company’s reasonable written request and sole expense, Contractor shall execute,
verify, acknowledge, deliver and file any and all formal assignments,
recordations and any and all other documents that the Company may prepare to
give effect to the provisions of this Agreement.  In furtherance of the
foregoing, Contractor hereby and irrevocably constitutes and appoints the
Company, with full power of substitution, to be Contractor’s true and lawful
attorney, in his name, place, and stead, to execute, acknowledge, swear to, and
file all instruments, conveyances, certificates, agreements, and other
documents, and to take any action which may be necessary or appropriate to
effect the provisions of this Section 7.  The powers of attorney granted herein
shall be deemed to be coupled with an interest and shall be irrevocable.

(c)           It is understood that the rights granted to the Company in this
Section 7 shall continue in effect after the termination or expiration of this
Agreement.

(d)           All provisions of this Agreement relating to the assignment by
Contractor of any invention or innovation are subject to the provisions of
California Labor Code Sections 2870, 2871 and 2872.  In accordance with Section
2870 of the California Labor Code, the obligation to assign as provided in this
Agreement does not apply to an invention or innovation that Contractor developed
entirely on his own time without using the Company’s equipment,

3


--------------------------------------------------------------------------------




supplies, facilities, or trade secrets except for those inventions that either:
(i) relate to either (A) the business of the Company or any of its subsidiaries
at the time of conception or reduction to practice of the invention, or (B)
actual or demonstrably anticipated research or development of the Company or any
of its subsidiaries; or (ii) result from any work performed by Contractor for
the Company or any of its subsidiaries.  A copy of California Labor Code
Sections 2870, 2871 and 2872 is attached to this Agreement as Exhibit 3.

(e)           Contractor shall disclose all inventions and innovations to the
Company, even if he does not believe that he is required under this Agreement,
or pursuant to California Labor Code Section 2870, in order to assign his
interest in such invention or innovation to the Company.  If Contractor and the
Company disagree as to whether or not an invention or innovation is included
within the terms of this Agreement, it will be Contractor’s responsibility to
prove that it is not included.

(f)            Contractor shall, at the request of the Company, enter into the
Company’s standard confidentiality agreement for, and otherwise comply with the
Company’s standard policies regarding confidential information that are
applicable to, its employees and/or contractors (as such agreement and policies
may be modified and/or updated from time to time).  In the event that such
confidentiality agreement or policies conflict with the provisions of any of the
terms and conditions of this Agreement, this Agreement shall govern to the
extent of the such conflict.

8.             Covenant Not to Compete or Solicit.

(a)           Beginning on the date hereof and ending on the later of: (i) April
30, 2007 or (ii) the date of termination of Contractor’s services with the
Company (the “Non-Competition Period”), Contractor shall not (other than on
behalf of the Company), without the prior written consent of the Company, engage
in a Competitive Business Activity (as defined below) anywhere in the Restricted
Territory (as defined below). For all purposes hereof, the term “Competitive
Business Activity” shall mean: (i) engaging or investing in, managing or
directing persons engaged in, or otherwise providing financial or other support
to, any business, persons or entities acting, or proposing or planning to act,
in competition with the Company or any of its affiliates or subsidiaries; (ii)
acquiring or having an ownership interest in any entity that competes (or which
is intended or anticipated to compete) with the Company or any of its affiliates
or subsidiaries; or (iii) participating in the operation or control of any firm,
partnership, corporation, entity or business that competes (or which is intended
or anticipated to compete) with the Company or any of its affiliates or
subsidiaries.  For all purposes hereof, the term “Restricted Territory” shall
mean in any State of the United States of America, or in any foreign country in
which the Company or an affiliate or subsidiary of the Company is conducting
such Competitive Business Activity.  Notwithstanding the foregoing, Contractor’s
services for a company whose primary business is e-commerce shall not be deemed
engagement in a “Competitive Business Activity” as defined herein.

(b)           During the Non-Competition Period, and for a period of twelve (12)
months thereafter, the Contractor shall not approach, solicit, encourage or take
any other which could cause, induce or encourage, or could reasonably be
expected to have the effect of causing, inducing or encouraging, any employee,
customer, client or vendor of the Company or any of its

4


--------------------------------------------------------------------------------




subsidiaries to terminate, modify or change his or her employment or other
relationship with the Company or its subsidiaries or affiliates. 
Notwithstanding the foregoing, and during the term of this Agreement, Contractor
may approach customers and clients of the Company for the purpose of advancing
the Company’s sales, revenues and goodwill with such customers and clients (and
Contractor shall regularly update the Company as to any actual or proposed
contacts with current and prospective customers and clients of the Company).

(c)           The covenants contained in Section 8(a) hereof shall be construed
as a series of separate covenants, one for each country, province, state, city
or other political subdivision of the Restricted Territory. The parties
acknowledge that the Competitive Business Activity is and will be national and
international in scope and thus the covenants in this Section 8 would be
particularly ineffective if the covenants were to be limited to a particular
geographic area of the United States. If any court of competent jurisdiction at
any time deems the Non-Competition Term unreasonably lengthy, or the Restricted
Territory unreasonably extensive, or any of the covenants set forth in Section 8
not fully enforceable, the other provisions of Section 8, and this Agreement in
general, will nevertheless stand and to the fullest extent consistent with law
continue in full force and effect, and it is the intention and desire of the
parties that the court treat any provisions of this Agreement which are not
fully enforceable as having been modified to the extent deemed necessary by the
court to render them reasonable and enforceable and that the court enforce them
to such extent (for example, that the Restricted Term be deemed to be the
longest period permissible by law, but not in excess of the length provided for
in Section 8(a)), and the Restricted Territory be deemed to comprise the largest
territory permissible by law under the circumstances, but not in excess of the
territory provided for in Section 8(a) and Section 8(b).

(d)           Notwithstanding the foregoing, the Company understands that during
the Term, Contractor may seek employment or other consulting assignments.

9.             Termination.

(a)           The Company shall have the right, upon written notice to
Contractor, to immediately terminate this Agreement and Contractor’s services
with the Company for “Cause.”  Upon such termination, Contractor will have no
further right to compensation or payments under Sections 2 or 3 or Exhibit 1. 
For purposes of this Agreement only, “Cause” shall mean the determination by the
Company in the exercise of its sole discretion, of any of the following: 
(i) Contractor’s financial dishonesty, including, without limitation, misuse,
misappropriation or embezzlement of the funds or property of the Company or any
subsidiary or affiliate, falsification or alteration of any Company or
subsidiary of affiliate documents or records or any unauthorized attempt by
Contractor to take any business or business opportunities of the Company or any
subsidiary or affiliate for Contractor’s own personal gain or benefit (or the
gain or benefit of any other person or entity); (ii) Contractor’s unauthorized
or improper use or disclosure of the Company or any subsidiary or affiliate’s
confidential or proprietary information, or trade secrets; (iii) any action by
Contractor that has or is likely to have a material detrimental or adverse
effect on the Company or any subsidiary’s or affiliate’s reputation, business or
prospects (including, without limitation, making or causing to be disseminated
any disparaging comments regarding management or the Company); (iv) Contractor’s
failure, refusal or inability to perform any material duties contemplated by
this Agreement; (v) negligent, reckless or willful misconduct in performance of
Contractor’s duties; (vi) any material breach by

5


--------------------------------------------------------------------------------




Contractor of any agreement between Contractor and the Company or any subsidiary
or affiliate; (vii) Contractor’s conviction (including any plea of guilty or
nolo contendere) of any felony or the commission of any other material act or
material omission involving dishonesty, disloyalty or fraud with respect to the
Company, its subsidiaries or affiliates, any customer, supplier or other
material business relations; (viii) Consultant entering into (A) any full time
employment or consulting arrangement with any person or entity other than the
Company or its subsidiaries or (B) any other arrangement that, in the case of
this subclause (viii)(B), the Company determines it is reasonably likely to
conflict with the provisions of Sections 1, 7, 8 and/or Exhibit 1 of this
Agreement, or (ix) a material or willful violation by Contractor of the Company
policies, including, without limitation, policies on prohibition of unlawful
harassment and insider trading; provided, that with respect to the events
described in subclauses (iii), (iv), (v), (vi), (viii) or (ix) to the extent the
matter giving rise to “cause” is capable of being cured without cost, liability,
or reputational damage to the Company or its affiliates (in each case as
determined by the Company in the exercise of its reasonable discretion) then the
Company may give Consultant a reasonable period to cure such breach in all
respects (but not more than thirty (30) days).

(b)           The Company shall have the right to terminate this Agreement and
to terminate Contractor’s services with the Company after the occurrence, and
during the continuance, of any “Disability” upon thirty (30) days written notice
to Contractor.  For purposes of this Agreement only, “Disability” means
Contractor’s incapacity to perform the essential functions of his duties with or
without reasonable accommodation as required hereunder for sixty (60) days or
more because of mental or physical condition, illness or injury, consistent with
applicable state and federal law.  In the event of any dispute regarding the
existence of Contractor’s Disability, the matter shall be resolved by the
determination of a physician qualified to practice medicine in the State of
California, selected by the Company and reasonably approved by Contractor.  For
this purpose, Contractor will submit to appropriate medical examinations.

(c)           This Agreement shall automatically terminate upon the event of
Contractor’s death.

(d)           Contractor may terminate this Agreement for any reason upon ten
(10) business days’ prior written notice to the Company.

(e)           The Company may terminate this Agreement at its option effective
as of December 31, 2006 by a one-time payment to Contractor of $30,000 in the
aggregate.  Such right of termination may be exercised (if at all) by delivery
of notice of termination to Contractor at any time after the Base Fee for
December 2006 has been made and on or prior to December 20, 2006.  The one-time
payment of $30,000 shall be due no later than six (6) business days following
delivery of written notice of termination, but in no event later than December
31, 2006.

(f)            No termination of this Agreement, regardless of the reason
therefor or circumstances thereof, shall terminate or modify any of the
obligations and agreements of the parties under Section 5 (to the extent
Contractor has not theretofore been provided with the payments required to be
made thereunder), Sections 6-19, and Contractor’s obligation to reimburse
certain loan amounts and advance commissions (as more fully set forth on
Exhibits 1 and 5), all of which shall continue in full force and effect
following termination.

6


--------------------------------------------------------------------------------




10.          Contractor’s Tax Obligations; Insurance Coverage.  All fees,
compensation, payments and other benefits payable or provided under this
Agreement shall be construed to include local, state or federal sales, use,
excise, personal property or other similar taxes or duties, and any such taxes
shall be assumed and paid for by Contractor. Contractor shall be solely
responsible for and shall make proper and timely payment of any withholding or
other taxes, such as Contractor’s estimated state and federal income taxes,
employment taxes and self-employment taxes.  Contractor shall maintain
appropriate insurance coverage, as may be required by applicable law, in each
case, for the benefit of Contractor (which coverage shall name the Company and
its subsidiaries as additional insureds).

11.          Securities Laws; Insider Trading Policies.

(a)           Contractor agrees to comply with all provisions of the securities
laws of the United States.

(b)           Contractor agrees to comply with all provisions of the Company’s
insider trading policy.

12.          Equitable Relief.  Contractor acknowledges that any breach or
threatened breach by Contractor of the provisions of Sections 7 or 8 of this
Agreement will result in immediate and irreparable to the Company, for which
there will be no adequate remedy at law, and that the Company will be entitled
to equitable relief to restrain Contractor from violating these Sections, and/or
to compel Contractor to perform its obligations thereunder, without posting bond
or other security.  Notwithstanding anything contained herein to the contrary,
the parties shall be entitled to seek a temporary restraining order for an
alleged breach or threatened breach of Sections 7 or 8 of this Agreement
pursuant to California Code of Civil Procedure Section 1281.8.

13.          Complete Agreement; Amendment; Waiver.  This Agreement is the
complete agreement and understanding between the parties with respect to its
subject matter and supersedes any prior understandings, agreements or
representations, written or oral (whether included in any written, electronic,
oral or other correspondence (or otherwise)) which may relate to the subject
matter hereof in any way.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Contractor, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

14.          Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

15.          Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by all the parties and their
respective heirs, successors and assigns, except that Contractor may not assign
his rights or delegate his obligations hereunder.

16.          Choice of Law.  This Agreement is made and entered into, and shall
be interpreted and construed in accordance with the laws of, the State of
California.

7


--------------------------------------------------------------------------------




17.          Dispute Resolution.  The parties agree that any disputes related to
this Agreement, or otherwise related to services provided by Contractor to the
Company, shall be submitted to binding arbitration in accordance with the
employment arbitration rules of American Arbitration Association (“AAA”) by a
single impartial arbitrator. The arbitration shall take place in the County of
Los Angeles, California, and all parties agree to submit to the jurisdiction of
the arbitrator selected in accordance with AAA’s rules and procedures.  The
parties agree that the arbitration procedure provided for in this section will
be the exclusive avenue of redress for any disputes relating to or arising from
this Agreement or otherwise related to Contractor’s service with the Company,
and that the award of the arbitrator shall be final and binding on all parties,
and nonappealable.  The arbitrator shall have discretion to award monetary and
other damages, or no damages, and to fashion such other relief as the arbitrator
deems appropriate, in accordance with applicable law.  The arbitrator shall also
have discretion to award the prevailing party reasonable costs and attorneys’
fees incurred in bringing or defending an action under this provision, in
accordance with applicable law.  THE PARTIES ACKNOWLEDGE AND AGREE THAT BY
AGREEING TO ARBITRATE THE DISPUTES COVERED BY THIS SECTION 17, THEY ARE WAIVING
ANY RIGHT TO BRING AN ACTION AGAINST THE OTHER IN A COURT OF LAW, EITHER STATE
OR FEDERAL, AND ARE WAIVING THE RIGHT TO HAVE CLAIMS AND DAMAGES, IF ANY,
DETERMINED BY A JURY WITH RESPECT TO SUCH DISPUTES.  Notwithstanding the
foregoing, the parties shall be entitled to seek a provisional remedy,
including, but not limited to, a temporary restraining order pursuant to
California Code of Civil Procedure Section 1281.8 before or during arbitration.

18.          Indemnity.  The Contractor agrees to indemnify and hold the Company
and its affiliates, subsidiaries, officers, directors, employees and agents
harmless from any and all claims, demands, judgments, damages, liabilities,
costs and fees, including reasonable attorneys’ fees, relating to or arising out
of any claim or the defense of any claim that relates either to the performance
by Contractor of his services under this Agreement or Contractor’s failure to
comply with any of the terms of this Agreement.  The Company agrees to indemnify
Contractor for losses incurred as a direct consequence of the discharge of
Contractor’s duties hereunder.

19.          Notices.  Any notice or communication required or permitted by this
Agreement shall be deemed sufficiently given if in writing and, if delivered
personally, when it is delivered or, if delivered in another manner, the earlier
of when it is actually received by the party to whom it is directed or when the
period set forth below expires (whether or not it is actually received):  (i) if
deposited with the U.S. Postal Service, postage prepaid, and addressed to the
party to receive it as set forth below, forty-eight (48) hours after such
deposit as registered or certified mail; or (ii) if accepted by Federal Express
or a similar delivery service in general usage for delivery to the address of
the party to receive it as set forth next below, twenty-four (24) hours after
the delivery time promised by the delivery service.

20.          Letter of Recommendation.  On or prior to the fifth (5th) business
day after the date hereof, the Company will provide a letter of recommendation
to Contractor in the form of Exhibit 4.

8


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above:

 

COMPANY:

 

 

 

 

 

ARTISTDIRECT, INC.

 

 

/s/ Robert N. Weingarten

 

 

 

By:

Robert N. Weingarten

 

 

Its:

Chief Financial Officer

 

 

Address:

1601 Cloverfield Boulevard, Suite 400 South
Santa Monica, California 90404-4082

 

 

 

 

 

 

 

 

CONTRACTOR:

 

 

 

 

 

/s/ Nicholas Turner

 

 

 

Nicholas Turner

 

 

Address:

2026 E. Lakeshore Drive
Agouro, California 91301

 

9


--------------------------------------------------------------------------------


EXHIBIT 1

Duties:

Advancing, promoting and marketing the Company’s network operations and
relationships in Europe and other foreign territories (which shall including
taking a limited number of business trips to Europe to advance such efforts
during the Term), advancing and promoting the Company’s goodwill and client
(actual and prospective) relationships (both domestically and abroad) and such
other non-exclusive consulting and advisory services with respect to the
business and operations of the Company and its subsidiaries (including
MediaDefender, Inc.) as the Company may request from time to time.

 

 

 

Contractor shall report to or consult with such employees of the Company and its
subsidiaries as may be identified from time to time by the Company. 

 

 

Base Fee:

During the four (4) month period ended December 31, 2006, and so long this
Agreement has not theretofore been terminated, Contractor shall be entitled to
receive a base monthly fee $5,000 and, in addition thereto, the Company shall
make a loan to Contractor of $7,500 per month (which loan shall be evidenced by
a promissory note substantially in the form of Exhibit 5).  The aggregate
monthly loan amount shall be forgiven on April 30, 2007 assuming Contractor’s
continued compliance with the covenants set forth in Section 8 of the Agreement
during the Term.  The base monthly fee and loan proceeds shall be disbursed to
Contractor not later than the tenth (10th) day of each month during such
four-month period in 2006.

 

 

 

During the four (4) month period ended April 30, 2007, and so long this
Agreement has not theretofore been terminated, the base monthly fee shall be
increased to $7,500 per month and, in addition thereto, Contractor will receive
a recoupable advance against commission (see “Commission,” below) of $2,500 per
month (the “Advance Commission”) through April 30, 2007.  The base monthly fee
and recoupable advance shall be disbursed to Contractor not later than the tenth
(10th) day each month during such four-month period in 2007.

 

 

Commission:

Through the period ended April 30, 2007, and so long this Agreement has not
theretofore been terminated, Contractor shall be entitled to receive a
commission (a “Commission”) equal to 7.5% of total gross revenues attributable
to the Company’s international network sales in any month that network sales
actually collected and recognized by the Company exceed $30,000 (meaning that at
$66,667 of monthly gross foreign revenues, Contractor will receive a $5,000
bonus).  The determination of “total gross revenues attributable to the
Company’s international network sales” shall be made by the Company’s accounting
personnel in the ordinary course of business and in their good faith (but sole)
discretion.  Payments of commission shall be made within 15 days after the end
of each month and shall be offset and reduced by any unrecouped Advance
Commissions that have previously been disbursed to Contractor.

 

10


--------------------------------------------------------------------------------




 

 

Assuming compliance with Section 8 of the Agreement through and at April 30,
2007, and notwithstanding the level of total gross revenues attributable to the
Company’s international network sales during such four month period, the
unrecouped Advance Commissions shall be forgiven on April 30, 2007.

 

 

Bonus:

If, for the eight (8) month period ended April 30, 2007, the Company’s gross
international local ad revenues exceed $600,000, and so long this Agreement has
not theretofore been terminated, Contractor will receive a one (1) time bonus of
$30,000 (the “International Sales Bonus”).  For this purpose, the Company’s
international local ad revenues means revenues in the Company’s media segment
from sales of advertising outside of the United States on local web pages in
Canada, the United Kingdom and Australia and other foreign territories, in each
case as approved by the Company and actually recognized and collected by it. The
determination of “international local ad revenues” shall be made by the
Company’s accounting personnel in the ordinary course of business and in their
good faith (but sole) discretion.  The bonus shall be payable within thirty (30)
days following April 30, 2007.

 

 

 

In addition to the foregoing, during the first fiscal quarter of 2007,
Contractor will be considered for a discretionary bonus based upon his
performance during calendar 2006 (both as an employee of and consultant to the
Company).  Any such bonus will be made at the Company’s sole discretion. 
Contractor understands, acknowledges and agrees that he has not entered into
this Agreement or the Release upon any understanding, promise, inducement or
agreement that he will or may receive a bonus in any particular amount or at any
particular time, or any bonus at all.

 

 

Release:

As a condition to any agreement of the Company to forgive any loans, waive
recoupment of any advance commissions, make any payments under Section 9(e) or
make a bonus payment (if any) to Contractor, the Company may require Contractor
to enter into a release substantially in the form of the release to which this
Agreement is attached.

 

11


--------------------------------------------------------------------------------




EXHIBIT 2

Number of Stock Options

Options to purchase 92,000 shares as evidenced pursuant to a Notice of Stock
Option Grant dated as of April 29, 2005.

12


--------------------------------------------------------------------------------




EXHIBIT 3

California Labor Code Sections 2870, 2871 and 2872

SECTION 2870

(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

i.              Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

ii.             Result from any work performed by the employee for the employer.

(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

SECTION 2871

No employer shall require a provision made void and unenforceable by Section
2870 as a condition of employment or continued employment.  Nothing in this
article shall be construed to forbid or restrict the right of an employer to
provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

SECTION 2872

If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made, provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870.  In any suit or action arising thereunder, the
burden of proof shall be on the employee claiming the benefits of its
provisions.

13


--------------------------------------------------------------------------------




EXHIBIT 4

Letter of Recommendation

ARTISTdirect, Inc.
1601 Cloverfield Boulevard, Suite 400 South
Santa Monica, California  90404-4082

[Date]

[Address of Recipient Party]

RE:         Nicholas Turner

To Whom It May Concern:

Mr. Turner has been associated with ARTISTdirect, Inc. (the “Company”) since
January 2005.  He served as our Executive Vice President, Business Development
from January 2005 to December 2005 and as our Vice President Business
Development from January 2006 to August 2006.  Mr. Turner presently provides
non-exclusive consulting services to the Company.

During his tenure as an executive with the Company, Mr. Turner was responsible
for advancing, promoting and marketing the Company’s network operations in the
United States and in Europe and for advancing and promoting the Company’s
goodwill and client relationships.

We have enjoyed working with Mr. Turner and during his tenure he worked
diligently to fulfill his responsibilities to the Company.

 

Sincerely,

 

 

 

 

 

 

 

 

Jonathan V. Diamond

 

 

President and Chief Executive Officer

 

14


--------------------------------------------------------------------------------




EXHIBIT 5

Form of Promissory Note

This promissory note has not been registered pursuant to the registration
requirements of the Securities Act of 1933, as amended (the “Act”), or qualified
pursuant to any applicable state securities law.  This promissory note may be
resold only if registered pursuant to the provisions of the Act and qualified
pursuant to applicable state securities laws or if an exemption from such
registration and qualification is available, except under circumstances where
neither such registration, qualification nor exemption is required by law.

PROMISSORY NOTE

Principal:     $7,500

 

 

 

Issuance Date:

 

           , 2006

No. 1

 

 

 

 

 

 

 

FOR VALUE RECEIVED, Nicholas Turner, an individual (“Maker”), promises to pay to
the order of ARTISTdirect, Inc., a Delaware corporation (“Holder”), the
principal sum of Seven Thousand Five Hundred Dollars ($7,500), with interest
accruing on the unpaid principal balance at the applicable federal rate under
Section 1274(d) of the Internal Revenue Code in effect on the Issuance Date on a
per annum basis, as provided herein.  All payments shall be made in lawful money
of the United States and shall be paid at such place as Holder hereof may
designate from time to time.

Principal, and all unpaid accrued interest (collectively, the “Balance”), shall
be due and payable in full on or before April 30, 2007 (the “Maturity Date”);
provided, however, that in the event Maker complies in all respects with the
covenants set forth in Section 8 of that certain Independent Contractor
Agreement entered into by Maker and Holder as of November 28, 2006 (“Contractor
Agreement”) during the term of such agreement, the Balance shall be forgiven by
Holder effective as of the Maturity Date.

Maker shall have the right to prepay this promissory note in full or any portion
thereof at any time during the term hereof without penalty.  All pre-payments
shall be credited first on accrued interest and the balance on principal.

In the event Maker breaches any of the covenants set forth in Section 8 of the
Contractor Agreement during the term of such agreement, the Holder of this
promissory note may declare the Balance immediately due and payable (the
declaration date is referred to herein as the “Accelerated Payment Date”). 
Failure to exercise such option shall not constitute a waiver of the right to
exercise the same at any other time or times.

In the Balance is not paid in full within ten (10) days after the Maturity Date
or the Accelerated Payment Date, as the case may be, the undersigned shall pay a
late payment charge of five percent (5%) of the amount so overdue to compensate
Holder for its time and effort to collect such sum.

15


--------------------------------------------------------------------------------




In the event of any action hereon or for the enforcement hereof or in the event
of referring of this promissory note for collection, Maker promises to pay all
costs thereof, including reasonable attorneys’ fees for trial and appeal
actions, and all costs pertaining to securing the indebtedness hereunder.

This promissory note may not be changed, modified, amended without the prior
written consent of Holder.

This promissory note is assignable by Maker or Holder without the prior written
consent of the other party.

This promissory note shall be governed by and construed in accordance with the
laws of the State of California.

This promissory note is delivered by Maker to Holder as of the Issuance Date
first set forth above.

By:

 

 

 

Nicholas Turner

 

 

 

Address:

 

 

 

 

 

 

 

 

16


--------------------------------------------------------------------------------